Per Curiam.

It was assumed on the trial (see particularly the charge of the trial court) that the only question in dispute related to the carting of the brick and to the amount due for sand. It was shown by competent evidence on the part of the plaintiffs that the defendant was entitled to $865.42 for carting brick, and to $432.71 for sand. It was conceded that defendant was entitled to $217.30 for other things, making a total of $1,515.43 and no more, to which the defendant was entitled. It was taken for granted on the trial that plaintiffs had paid the defendant $1,600 in cash, and there was competent evidence tending to show that they had paid out on defendant’s account for sand and cartage the sum of $292.37, making a total of $1,892.37. The verdict was for $372.19, and is amply sustained by the evidence. Judgment affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs: